        Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 1 of 9                 FILED
                                                                             2019 Jul-15 PM 03:24
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

MISTY CAMERON,           )
                         )
     Plaintiff,          )
                         )
v.                       )                  CASE NO. _______________
                         )
QC WELLNESS, LLC; QC     )
PHARMACY, LLC; QUICKCARE )
RX, LLC; QUICKCARE       )
URGENT, LLC; and         )
QUICKCARE HOLDINGS, LLC; )
                         )
     Defendants.         )


                                COMPLAINT

      COMES NOW, Plaintiff, Misty Cameron, files her Complaint against

Defendants QC Wellness, LLC; QC Pharmacy, LLC; QuickCare Rx, LLC;

QuickCare Urgent, LLC; and QuickCare Holdings, LLC; and, in support thereof,

shows as follows:

                                INTRODUCTION

      Plaintiff, Misty Cameron, began work with the above-listed Defendants,

collectively referred to as “QuickCare”, in or around August of 2016. Plaintiff

worked as a pharmacist at both the Huntsville and the Madison locations operated

by QuickCare. In February of 2017, Plaintiff was promoted to Pharmacy Manager

of the Madison location.

                                       1
           Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 2 of 9




      Plaintiff suffers from a medical condition severe enough to qualify as a

disability or impairment under the Americans with Disabilities Act (“ADA”.) In

August of 2017, Plaintiff came down with an illness that exacerbated that condition

and required continuing medical treatment. On April 15, 2018, Plaintiff went on

short-term disability in order to undergo further treatment that was due to begin on

April 18, 2018. On the date her treatment was due to begin, Plaintiff received a call

requesting that she attend a meeting with Jennifer McGee, hired by QuickCare to

serve as Pharmacy Manager while Plaintiff was on medical leave.

      On April 19, 2018, Plaintiff received a letter from Ms. McGee stating that

Plaintiff was terminated, effective immediately, because Ms. McGee wished to

begin her time at QuickCare with a “clean slate.” These actions by QuickCare

constitute discrimination against Plaintiff on the basis of her disability in violation

of the Americans with Disabilities Act of 1990.

                             JURISDICTION AND VENUE

      1.      This action arises under the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12101-12213, as amended (“ADA”), 28 U.S.C. § 1343(a)(4). This

Court maintains subject matter jurisdiction under 28 U.S.C. § 1343(a)(4), 1337 and

29 U.S.C. §2611 et seq.

      2.      Venue is proper in this Court as the unlawful employment practices

alleged herein have been committed within the Northern District of Alabama.



                                          2
           Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 3 of 9




                                       PARTIES

      3.      Plaintiff is above the age of nineteen (19) and was, at all times relevant

hereto, a resident of Madison County Alabama, and a citizen of the United States of

America.

      4.      Defendant QC Wellness is an employer an entity subject to suit under

29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged in an industry

affecting commerce and otherwise meeting the definitional requirements of 42

U.S.C. § 12111(1)-(10).

      5.      Defendant QC Pharmacy is an employer an entity subject to suit under

29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged in an industry

affecting commerce and otherwise meeting the definitional requirements of 42

U.S.C. § 12111(1)-(10).

      6.      Defendant QuickCare Rx is an employer an entity subject to suit under

29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged in an industry

affecting commerce and otherwise meeting the definitional requirements of 42

U.S.C. § 12111(1)-(10).

      7.      Defendant QuickCare Urgent is an employer an entity subject to suit

under 29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged in an

industry affecting commerce and otherwise meeting the definitional requirements of

42 U.S.C. § 12111(1)-(10).



                                           3
           Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 4 of 9




      8.      Defendant QuickCare Holdings is an employer an entity subject to suit

under 29 U.S.C. § 2611 and is a “covered entity,” being an employer engaged in an

industry affecting commerce and otherwise meeting the definitional requirements of

42 U.S.C. § 12111(1)-(10).

                             CONDITIONS PRECEDENT

      9.      On July 18, 2018, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“E.E.O.C.”) alleging

disability-based discrimination in violation of the Americans with Disabilities Act.

Plaintiff listed QC Wellness, LLC; QC Pharmacy, LLC; Quick Care RX, LLC;

Quick Care Urgent, LLC; and Quickcare Holdings, LLC as employers. A copy of

this Charge is attached as hereto and identified as “Exhibit A.”

      10.     On May 15, 2019, Plaintiff received a Notice of Right-to-Sue from the

E.E.O.C., dated April 12, 2019, and this action is being instituted within ninety (90)

days of receipt by the Plaintiff of the Notice of Right-to-Sue. A copy of the Right-

to-Sue is attached hereto and identified as “Exhibit B.” Copies of emails between

Michael A. Cochran and this firm, dated April 16, 2019 and April 17, 2019, are

attached hereto and identified as “Exhibit C.”

                               FACTUAL AVERMENTS

      11.     Upon information and belief, Defendants collectively do business as

“QuickCare & QC Wellness Pharmacy of Madison” and “QuickCare of Huntsville”.



                                          4
         Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 5 of 9




Defendants referred to collectively as “QuickCare”.

      12.      Plaintiff suffers from a serious ongoing health condition that is severe

enough to qualify as a disability or impairment under the Americans with Disabilities

Act of 1990.

      13.      Plaintiff became employed by QuickCare as a pharmacist in or around

August 2016. Plaintiff worked as a Pharmacist at QuickCare’s Madison, Alabama

and Huntsville, Alabama locations.

      14.      Several other employees also moved freely between the Defendant

companies, all of which have common owners and are operated as one business.

      15.      In or around February 2017, Plaintiff was promoted to Pharmacy

Manager of QuickCare & QC Wellness Pharmacy of Madison.

      16.      In or around August 2017, Plaintiff came down with an illness that

exacerbated her preexisting condition.

      17.      At this time, Plaintiff required continuous medical care, and her health

continued to deteriorate.

      18.      As a direct result of her deteriorating health, Plaintiff went on short-

term disability leave to better receive further treatment related to her condition on

April 15, 2018.

      19.      Around this time, QuickCare hired Jennifer McGee to serve as a

temporary Pharmacy Manager during Plaintiff’s absence. Ms. McGee was hired to



                                           5
         Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 6 of 9




perform the same duties and function as Plaintiff had previously.

      20.    On April 18, 2018, Plaintiff was scheduled to meet with a specialist at

Vanderbilt University Medical Center.

      21.    The same day, Plaintiff received a call from Tonja Williams, Chief

Financial Officer QuickCare, stating that Ms. McGee would like to meet with

Plaintiff that day. Plaintiff explained that she was unable to meet with her that day

due to her previously scheduled appointment. Plaintiff offered to meet another day

when she was available.

      22.    On April 19, 2018, Plaintiff received a letter from Ms. McGee.

      23.    The letter states, in full:

         “As you know, I have been hired at QC Pharmacy in Madison as
         the Pharmacist in Charge and you have been placed on leave. I
         have decided to begin my tenure with a clean slate. After
         attempting to meet with you in person unsuccessfully, I must
         inform you in writing that you are no longer employed with QC
         Pharmacy, LLC.”

      24.    Tonja Williams was copied on the letter.

      25.    A copy of this letter is attached as hereto and identified as “Exhibit D.”

      26.    Four days after Plaintiff began short-term leave for treatment of an

ongoing condition so severe as to be considered a disability, Plaintiff was terminated

in writing by the employee hired to fill her position in her absence.

      27.    These actions by Defendants constitute discrimination based on

Plaintiff’s disability and a violation of the Americans with Disabilities Act of 1990.

                                           6
           Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 7 of 9




                                  CAUSE OF ACTION

                 Violation of the Americans with Disabilities Act

      28.     Plaintiff realleges and incorporates by reference paragraphs 1 through

28 as if fully stated herein.

      29.     Plaintiff suffers from a disability or is an individual that Defendants

regarded as impaired under 42 USCS § 12102.

      30.     Defendants terminated Plaintiff on the basis of her disability while she

was on short-term leave for treatment of her disability.

      31.     The actions of Defendants constituted discrimination against Plaintiff

due to her disability.

      32.     Defendants purposefully and intentionally discriminated against

Plaintiff by terminating her due to her disability.

      33.     The actions and inactions of Defendants constituted interference,

coercion, or intimidation of Plaintiff in the exercise or enjoyment of her rights

protected by the ADA, in violation of 42 U.S.C. § 12203(b).

      34.     The actions and inactions of Defendants violated 42 U.S.C. § 12203(a)

and (b).

      35.     Plaintiff has and will continue in the future to suffer pecuniary and non-

pecuniary losses as a direct result of Defendants’ violation of 42 U.S.C. § 12203(a)

and (b).



                                           7
         Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 8 of 9




                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Misty Cameron, prays that that this Court:

      (a)    Enter a declaratory judgment that Defendants’ policies, practices and

procedures complained of herein have violated and continue to violate the rights of

Plaintiff as secured by the Americans with Disabilities Act, as amended;

      (b)    Grant Plaintiff a permanent injunction enjoining Defendants, its Agents

Successors, Employees, Attorneys, and those acting in concert with Defendants or

at Defendants’ request from violating the Americans with Disabilities Act, as

amended;

      (c)    Grant Plaintiff an order requiring the Defendants to make her whole by

granting appropriate declaratory relief, compensatory damages (including damages

for mental anguish), punitive damages, interest, attorney's fees, expenses, costs;

      (d)    Award Plaintiff costs and attorneys’ fees; and

      (e)    Grant such further, other and different relief, including equitable as this

Court may deem just and proper.




                                           8
        Case 5:19-cv-01098-LCB Document 1 Filed 07/15/19 Page 9 of 9




           PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

     Respectfully submitted this the 15th day of July 2019.

                                     s/ Eric J. Artrip
                                     Eric J. Artrip (ASB-9673-I68E)
                                     MASTANDO & ARTRIP, LLC
                                     301 Washington Street, Suite 302
                                     Huntsville, Alabama 35801
                                     Telephone: (256) 532-2222
                                     Facsimile: (256) 513-7489
                                     artrip@mastandoartrip.com



               DEFENDANTS TO BE SERVED BY CERTIFIED MAIL

QC Wellness, LLC
202 Governors Dr SE
Huntsville, AL 35801

QC Pharmacy, LLC
202 Governors Dr SE
Huntsville, AL 35801

QuickCare Rx, LLC
Registered Agent: Allen Campbell
202 Governors Dr SE
Huntsville, AL 35801

QuickCare Urgent, LLC
Registered Agent: Allen Campbell
202 Governors Dr SE
Huntsville, AL 35801

QuickCare Holdings, LLC
Registered Agent: Allen Campbell
202 Governors Dr SE
Huntsville, AL 35801



                                        9
